SUMMARY ORDER

Petitioner Rafael Pena, a native and citizen of the Dominican Republic, seeks review of a February 27, 2007 order of the BIA denying Pena’s motion to remand and affirming the June 20, 2005 decision of Immigration Judge (“IJ”) Helen J. Sichel denying his application for cancellation of removal. In re Rafael Pena, No. A 75 792 098 (B.I.A. Feb. 27, 2007), aff'g No. A 75 792 098 (Immig. Ct. N.Y. City, June 20, 2005). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
Pena challenges the IJ’s denial of his application for cancellation of removal for failure to establish “exceptional and extremely unusual hardship” to his United States citizen children. See 8 U.S.C. § 1229b(b)(1). Pena claims that the IJ’s credibility finding was based on speculation, that the IJ failed to give adequate weight to Pena’s medical condition, and that the IJ’s analysis of Pena’s good moral character was cursory. We lack jurisdiction to consider Pena’s challenge and must dismiss the petition for review because Pena’s arguments do not raise a colorable question of law but only quarrel with the IJ’s discretionary and factual findings. See id. § 1252(a)(2)(B)(i); Barco-Sandoval v. Gonzales, 496 F.3d 132, 135-36 (2d Cir. 2007); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d Cir.2006).
For the foregoing reasons, the petition for review is DISMISSED. As we have completed our review, petitioner’s pending motion for a stay of removal is DISMISSED as moot.